Citation Nr: 1333995	
Decision Date: 10/28/13    Archive Date: 11/06/13

DOCKET NO.  10-39 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as due to herbicide exposure or as secondary to service-connected diabetes mellitus, type II.

2.  Entitlement to an initial disability rating for diabetes mellitus, type II, in excess of 10 percent prior to September 16, 2011.

3.  Entitlement to an initial disability rating for diabetes mellitus, type II, in excess of 20 percent as of September 16, 2011.

4.  Entitlement to an initial disability rating for posttraumatic stress disorder (PTSD) in excess of 30 percent.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his friend


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to September 1966, and from May 1967 to May 1969.  He had service, including combat service, in the Republic of Vietnam from August 1965 to September 1966.  His decorations include the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which granted service connection for PTSD and assigned a 10 percent disability rating effective as of July 31, 2009, the date of claim for service connection; denied service connection for diabetes mellitus, type II; and denied service connection for peripheral neuropathy of the bilateral lower extremities.  In an August 2011 rating decision, the RO increased the Veteran's initial disability rating for PTSD to 30 percent effective as of July 31, 2009.  In an October 2011 rating decision, the RO granted service connection for diabetes mellitus, type II, and assigned disability ratings of 10 percent effective as of July 31, 2009, and 20 percent as of September 16, 2011.

In March 2012, the Veteran and his friend testified at a videoconference hearing before the undersigned Veterans Law Judge.

The United States Court of Appeals for Veterans Claims (Court) has held that a total disability rating based on individual unemployability (TDIU) is a part of a claim for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Because the Veteran reports that he has not worked since 2007 due to his service-connected disabilities, the Board has identified this issue on the title page of this decision.

The issue of entitlement to special monthly compensation (SMC) under 38 U.S.C.A. § 1114(k) has been raised by the record, including by the Veteran's November 2011 claim, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As the appeal is being remanded for development, the RO should ask the Veteran to identify any additional, pertinent medical treatment that he has received, and take appropriate measures to obtain those records.  Any additional, pertinent VA treatment records, including those from the VAMC in Chattanooga, Tennessee, should either be made accessible on Virtual VA or be printed and added to the file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).

Service Connection for Peripheral Neuropathy of the Bilateral Lower Extremities

The Veteran contends in an October 2010 statement, and at his March 2012 Board videoconference hearing, that his peripheral neuropathy of the bilateral lower extremities is a manifestation of the diabetic process.  In a July 2012 statement, the Veteran further contends that his peripheral neuropathy of the bilateral lower extremities results from exposure to the herbicide Agent Orange in Vietnam.

Once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Here, VA provided the Veteran with an examination for diabetic sensory-motor peripheral neuropathy in October 2011.  The VA examiner checked a box indicating "Yes" to the question of "Does the Veteran have a lower extremity diabetic peripheral neuropathy."  However, the examiner also opined that the Veteran's "peripheral neuropathy is less likely to be sec[ondary] to diabetes since it was diagnosed prior to the diagnosis of DM type 2.  Unknown origin."  This examination is inadequate in four respects.  First, the VA examiner's finding of lower extremity diabetic peripheral neuropathy appears to conflict with his opinion.  Second, the examiner did not opine on whether it is at least as likely as not that the Veteran's peripheral neuropathy of the bilateral lower extremities resulted from his exposure to herbicides, including Agent Orange, during his service in Vietnam.  Third, the examiner did not make a finding as to whether the Veteran's peripheral neuropathy of the bilateral lower extremities qualifies as "early-onset peripheral neuropathy," which is necessary because that disorder warrants a presumption of service connection for herbicide-exposed veterans.  38 C.F.R. § 3.309(e).  Fourth, the examiner did not explain why the origin of the Veteran's peripheral neuropathy of the bilateral lower extremities is unknown, or whether another type of medical specialist would be able to ascertain its etiology.  Jones v. Shinseki, 23 Vet. App. 382, 391 (2010) (holding that when an examiner provides a statement that etiology cannot be determined, the examiner should provide an explanation).  Consequently, a new examination of the Veteran's peripheral neuropathy of the bilateral lower extremities is required to address those questions.

Initial Disability Rating(s) for Diabetes Mellitus, Type II

The Board finds that remand is required as to the issue of entitlement to a higher initial disability rating(s) for diabetes mellitus, type II, because it is inextricably intertwined with the issue of entitlement to a TDIU due to service-connected disabilities.  Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are inextricably intertwined when a decision on one issue would have a significant impact on another issue).

Initial Disability Rating for PTSD

The Veteran reported at his March 2012 Board videoconference hearing at page 18 that his service-connected PTSD has worsened since the most recent VA examination, which was conducted in October 2009.  Moreover, that examination is now more than four years old.  As such, the evidence indicates that the disability has increased in severity since the last examination and VA is required to afford him a contemporaneous VA examination to assess the current nature, extent, and severity of his PTSD.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

Remand is also required as to the issue of entitlement to a higher initial disability rating for PTSD because it is inextricably intertwined with the issue of entitlement to a TDIU due to service-connected disabilities.  Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).



TDIU

The Veteran testified at his March 2012 Board videoconference hearing that he has not worked since 2007, and is unable to work due to his service-connected disabilities, including his service-connected PTSD on appeal.  See transcript, pp. 16-18.  Since a TDIU is a part of a claim for a higher initial rating, the AOJ should schedule the Veteran for an examination so that a medical opinion on that issue can be rendered.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his peripheral neuropathy of the bilateral lower extremities, diabetes mellitus, PTSD, and all other service-connected disorders that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

2.  Provide the Veteran with appropriate notice consistent with the Veterans Claims Assistance Act of 2000 (VCAA) on the issue of entitlement to a TDIU due to service-connected disabilities.

3.  Notify the Veteran that he may submit additional lay statements from himself and from other individuals who have first-hand knowledge of the nature and onset of his symptoms of peripheral neuropathy of the bilateral lower extremities, and of the nature and severity of his diabetes mellitus and PTSD.  He should be provided an appropriate amount of time to submit this lay evidence.

4.  Afford the Veteran an appropriate VA examination to ascertain the extent and severity of the Veteran's diabetes mellitus, type II and to the onset and etiology of any peripheral neuropathy of the bilateral lower extremities found to be present.  

The examiner should report all pertinent findings, including whether the Veteran requires insulin, a restricted diet, and regulation of activities, and whether and/or how frequently he has episodes of ketoacidosis or hypoglycemic reactions.

The examiner must indicate whether the Veteran has peripheral neuropathy of the right and/or left lower extremity and/or of the right and left upper extremity that is related to his diabetes mellitus.

The examiner must also opine as to whether it is at least as likely as not that any peripheral neuropathy is otherwise related to had its onset in service or within one year of discharge.

In doing so the examiner must specifically discuss whether it is at least as likely as not due to the Veteran's in-service Agent Orange exposure.

The examiner should provide a complete rationale for all conclusions reached and should discuss those findings in relation to the pertinent evidence of record, particularly the Veteran's previous VA examination conducted in October 2011; his VA treatment records; and the testimony from himself and his friend at the March 2012 Board videoconference hearing.  The examiner should also discuss the impact that the Veteran's diabetes mellitus, type II, has on his ability to secure and maintain substantially gainful employment.

The examiner should give a reasoned explanation for all opinions provided.  If the examiner is unable to provide a medical opinion, then he or she should provide statement as to whether there is any additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  All findings and conclusions should be set forth in a legible report.

5.  After obtaining any outstanding treatment records regarding the Veteran's PTSD, provide him with an appropriate VA examination to determine the nature and severity of that disability.  The claims file must be made available to and be reviewed by the examiner and all necessary tests should be conducted.  The examiner should report all pertinent findings and estimate the Veteran's Global Assessment of Functional (GAF) Scale score.

The examiner should provide a complete rationale for all conclusions reached and should discuss those findings in relation to the pertinent evidence of record, particularly the Veteran's previous VA examination conducted in October 2009; his VA treatment records with GAF scores ranging from 40 in October 2009 and February 2010 to 50 in April 2011 and March 2012, and showing an increase in his psychiatric medications in March 2012; the testimony from himself and his friend at the March 2012 Board videoconference hearing; and any lay and clinical evidence suggesting that his overall PTSD symptoms have worsened, resulting in more severe occupational and social impairment.  The examiner should also discuss the impact that the Veteran's PTSD has on his ability to secure and maintain substantially gainful employment.

6.  After associating any pertinent, outstanding records, afford the Veteran a VA examination to obtain an opinion, if possible, from a vocational specialist, as to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities (i.e., PTSD; diabetes mellitus, type II; and coronary artery disease status post myocardial infarction), either singularly or jointly, or the medications taken for such, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  The claims file should be made available to and reviewed by the examiner.

In offering any opinion, the examiner should take into consideration all the evidence of record, to include medical records as well as the Veteran's lay statements, accepted medical principles, and objective medical findings, as well as his education, experience and work history, about which the Veteran testified at his March 2012 Board videoconference hearing.  All opinions expressed should be accompanied by a supporting rationale.

7.  Then readjudicate the appeal.  If any claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

